 Case 1:21-cv-20518-BB Document 1-9 Entered on FLSD Docket 02/05/2021 Page 1 of 2
                                                                                                                   0602272020005793.001.001
, HHBFA084018126S-CONLON STEPHEN V. IsalEtgaMeg, 9171                                                                                         Page 1 of 2
          Y                                           .
                                                    )r1, )

     DISSOLUTION OF MARRIAGE                                 STATE OF CONNECTICUT                                   COURT USE ONLY -- JFILE
     (DIVORCE) JUDGMENT                                         SUPERIOR COURT
 JD-FM-171Rev. 12-05
 P.B. §§ 6-2 through 6-5, 17-4, 17-9, 1743, 25-38
                                                                         www.jud.ct.gov

 INSTRUCTIONS: Type or print with black ink and file with the Court Clerk within 60 days of the judgment
                                                                                                                             1111111110101
  Judicial District of •                                 At (Town)                                                 Docket No.
 New Britain                                              New Britain                                              HHBFA0840181265
 Name of Judge                                                                   Date of Judgment
 Linda P. Prestley, 3                                                            10/30/2008
 Plaintiffs Name (Last, first, middle initial)                                   Defendant's Name (Last, first, middle Initial)
 CONLON, STEPHEN                                                                 MIELE-CONLON, LAURA
 Plaintiffs Address                                                              Defendants Address
 Bristol, CT                                                                     Bristol, CT
1. A complaint asking for a dissolution of marriage (divorce)
   and other relief was filed in this court with a return date of: 7/22/2008
2. Status Of Case: Defendant filed an appearance.
3. The Court in this case heard the evidence and finds the following:
   The wife, Laura Miele, married the husband, STEPHEN CONLON on 4/25/2006 at Key West, FL
4. The husband has lived in Connecticut for at least twelve months immediately before the filing
   of the divorce complaint or before the divorce will become final.         '
5. A divorce is granted based on the Complaint because: The Marriage has broken down irretrievably
   and there is no possibility of getting back together.
6. Check all that apply:
      r    No children were born to the wife after the date of this marriage.
      F There are no children of this marriage under the age of 23.
      F The following children have been born to the wife or have been adopted before, on, or after the date
      of this marriage and the husband is the father/adoptive father:

               Name Of Child (First, Middle, Last)                          Date Of Birth (mm/rid/my)
      M          C                                                             /2007


      F The following children were born after the marriage and are not children of the husband:



7.    F (Check if it applies) The Court finds that the *cement between the parties Is fair and equitable,
 Case 1:21-cv-20518-BB Document 1-9 Entered on FLSD Docket 02/05/2021 Page 2 of 2
                                                               )LN:    2/27/2020 08:45.94539.60201.0602272020005703.001.001


                                                                                              (
NallinderefillICISIMISMOVSOISM••••


Based on these facts, the Court hereby dissolves the marriage of the parties and declares each
party.to be single and unmarried. The Court further orders:
 g The written agreemenrbetween the parties dated 10/30/2008 is attached and its terms are
    incorporated by reference.
 El Sole custody to
 0     Joint legal custody to and
 •     Primary residence with:
 O Visitation as follows:
       Alimony payable to:
       Amount: $ to terminate at
       Child support as follows:
           Payable through the State of Connecticut
 E] Medical insurance coverage as follows: Both parties shall provide medical/ dental through their
    place of employment for the benefit of the minor child or pursue the Husky Plan.
    Immediate income withholding (See Notice to Nonappearing Obligor of Income Withholding Order, JD-FM-
    70, if defendant has not filed an appearance)
 0     Contingent income withholding
 0    Regarding educational support orders, pursuant to Connecticut General Statutes § 46b-56c:
g     The name of the Plaintiff is restored to Laura Miele
•     Other:

     Notice as directed by the judicial authority must be given to parties who have not filed an
appearance, of any order for support or alimony. No such order shall be effective until the order of
notice has been complied with or the nonappearing party has actually received notice of such order
                                         (P.13. § Sec. 25-29)

BY THE COURT (Full,name of Judge)     SIGNED (Aelge/Assistant Clerk)         Print Name of Person Signing At Left      Date of Judgment:

Linda P. Prestley,                   l as ,     44befletken       Damon A. Goldstein             10/30/2008
                                              Attorney Certification:
           (Completed by attorneys only if both the plaintiff and defendant were represented by attorneys)

I hereby certify that the foregoing judgment file conforMs to the judgment entered by the court.
PLAINTIFFS ATTORNEY                       PRINT NAME                                           DATE SIGNED


DEFENDANT'S ATTORNEY                      PRINT NAME                                           DATE SIGNED




                                                                                            STATE OF CONNECTICUT
                                                                                               SUPERIOR 'COURT
                                                                                             JUDICIAL DISTRICT OF
                                                                                                 NEW BRITAIN
                 Subsequently nioditisO on
                 C-111-10 Atm 12 --/ 0                                                               AUG 08 2013
                                                                                                  CERTIFIED COPY

                                                                                         BY
                                                                                                                        CLERK
                                                                                              REBECCA R. SCHMITT
                                                                                               ASSISTANT CLERK
